DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 21, 22, 24 and 25  have been considered but are moot on grounds of new rejection.

Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 23 recites “wherein the fourth resin layer is provided on an upper surface of the resin layer”.  Examiner notes that his feature is only shown in non-elected species 3, Fig. 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
	The drawings are objection of July 28, 2022 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-6, 8-13, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “wherein the first semiconductor chip includes an opposing surface opposing the first surface and is electrically connected to the first electrode via a third electrode provided on the opposing surface”.  It is unclear to the Examiner as to what “the opposing surface opposing the first surface” is.  Is the opposing surface the top or bottom surface of the first semiconductor chip?  For purpose of examination, the Examiner has taken the “opposing surface” to be the bottom surface of the first semiconductor chip.  Claims 2-6, 8-13, 21, 22, 24 and 25 inherit these deficiencies due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over UCHIDA et al. (UCHIDA) (US 2020/0020669 A1) in view of Igarashi et al. (Igarashi) (US 8,803,304 B2).

	In regards to claim 1, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses a semiconductor device (Figs. 1, 2, 3, 10) comprising: a circuit board (item 10) comprising a plurality of electrodes (item 17) provided on a first surface (top surface of item 10), a first resin layer (item 40) provided on the first surface around the electrodes (item 17), and a second resin layer (items 50, 80, or outer item 80, Fig. 10) provided on the first resin layer (item 40); a first semiconductor chip (item 30) electrically connected to a first electrode (item 17) of the electrodes (item 17); a second semiconductor chip (item 70) provided above the first semiconductor chip (item 30), being larger than the first semiconductor chip (item 30), and connected to a second electrode (item 17) of the electrodes (item 17) via a metal wire (item 75); and a third resin layer (central item 80, Fig. 10) provided between the first semiconductor chip (item 30) and the second semiconductor chip (item 70) and between the second resin layer (items 50, 80, or outer item 80, Fig. 10) and the second semiconductor chip (item 70), and covering the first semiconductor chip (item 30), 
	It would have been obvious to one of ordinary skill in the art to combine various embodiments of UCHIDA for the purpose of protection, adhesion and design choice.
	Uchida does not specifically disclose wherein the first semiconductor chip includes an opposing surface opposing the first surface and is electrically connected to the first electrode via a third electrode provided on the opposing surface.
	Igarashi (col. 4, lines 3-16, Fig. 1 and associated text) discloses wherein the first semiconductor chip (item 10) includes an opposing surface (bottom surface of item 10) opposing the first surface (top surface item 30) and is electrically connected to the first electrode (items 32) via a third electrode (item 11) provided on the opposing surface (bottom surface of item 10, col. 4, lines 3-16).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of UCHIDA with the teachings of Igarashi for the purpose of an electrical connection.
	In regards to claim 2, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein the second resin layer (items 50 or outer item 80, Fig. 10) surrounds the first semiconductor chip (item 30) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the second resin layer in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 3, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second resin layer (item 50) is located between the first semiconductor chip (item 30) and the second electrode (outermost item 17) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the second resin layer outermost item 17 (second electrode) in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 4, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second resin layer (items 50, 80, or outer item 80, Fig. 10) is located outside an outer edge of the second semiconductor chip (item 70) and overlaps the first resin layer (item 40) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the first and second resin layer in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 5, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second resin layer (items 50, 80, or outer item 80, Fig. 10) is located outside an outer edge of the third resin layer (central item 80, Fig. 10) and overlaps the first resin layer (item 40) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits second and third resin layers in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 6, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an inner edge of the second resin layer (item 50 or outer item 80, Fig. 10) is located outside an outer edge of the first semiconductor chip (item 30) and overlaps the first resin layer (item 40) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the first and second resin layers in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 7, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an inner edge of the first resin layer (item 40) substantially overlaps an inner edge of the second resin layer (item 50 or outer item 80, Fig. 10) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits these features in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 8, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second semiconductor chip (item 70) is located outside an outer edge of the first semiconductor chip (item 30) and is located between the second electrode (outermost item 17) and the first semiconductor chip (item 30) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the outermost item 17 in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 9, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the second semiconductor chip (item 70) substantially overlaps an outer edge of the third resin layer (central item 80, Fig. 10) as viewed from above the first surface.  Examiner notes that Fig. 2 of UCHIDA omits the third resin layer in the topographical view, but would clearly show this limitation if incorporated.  The Examiner takes the position the rejection is proper.
	In regards to claim 10, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses further comprising a fourth resin layer (item 20) provided between the circuit board (item 10) and the first semiconductor chip (item 30), wherein the third resin layer (central item 80, Fig. 10) covers the first semiconductor chip (item 30) and the fourth resin layer (item 20).
	In regards to claim 11, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) discloses wherein an outer edge of the fourth resin layer (item 20) overlaps either the first resin layer (item 40) or the second resin layer (items 50, 80 or outermost 80, Fig. 10) as viewed from above the first surface.
	In regards to claim 12, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) as modified by Igarashi (col. 4, lines 3-16, Fig. 1 and associated text) does not specifically disclose wherein outer edges of the first and second resin layers have a step.
	It would have been obvious to modify the invention to include first and second resin layer with outer edges having a step, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 13, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) as modified by Igarashi (col. 4, lines 3-16, Fig. 1 and associated text) does not specifically disclose wherein inner edges of the first and second resin layers have a step.
	It would have been obvious to modify the invention to include to include first and second resin layer with inner edges having a step, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 21, UCHIDA as modified by Igarashi does not specifically disclose wherein a height of an upper surface of the second resin layer from the first surface is lower than a height of an upper surface of the first semiconductor chip from the first surface.
	It would have been obvious to modify the invention to include a height of an upper surface of the second resin layer from the first surface being lower than a height of an upper surface of the first semiconductor chip from the first surface, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  Examiner notes that the Applicant has not given any criticality to this feature as to where it yields an advantage or unexpected result/performance due to this feature.  This is merely a design choice.
	In regards to claim 22, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) as modified by Igarashi (col. 4, lines 3-16, Fig. 1 and associated text) discloses wherein the fourth resin layer (item 20, UCHIDA) directly contacts with the third electrode (item 11, Igarashi). 
	In regards to claim 24, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) as modified by Igarashi (col. 4, lines 3-16, Fig. 1 and associated text) does not specifically disclose wherein the fourth resin layer has a substantial circular shape, or a substantial elliptical shape as viewed from above the first surface.
	It would have been obvious to modify the invention to include a fourth resin layer having a substantial circular shape, or a substantial elliptical shape as viewed from above the first surface, since such a modification would have involved a mere change in the shape/size of a component.  A change in shape/size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 25, UCHIDA (Figs. 1, 2, 5, 10 and associated text and items) as modified by Igarashi (col. 4, lines 3-16, Fig. 1 and associated text) discloses wherein the first resin layer (item 40) is provided on a first side of the second electrode (item 17) above the first surface, the first side is opposite to a second side of the second electrode (item 17) above the first surface, and the first semiconductor chip (item 30, UCHIDA, item 10, Igarashi) is provided on the second side of the second electrode (item 17, UCHIDA, item 33, Igarashi) above the first surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 14, 2022